 In the Matter ofBETHLEHEMSTEEL COMPANYandINDUSTRIAL UNIONOF MARINE&SHIPBUILDINGWORKERS OF AMERICA, C. I. O.Case No. 21-R-3167.-Decided April 9,19416O'Mlfelvenyc6Myers, by Homer I. Mitchell,of Los Angeles, Calif.,for the Company.MessrsW. T. HowellandLee Bailey,of San Pedro, Calif., forthe Union.Mr. F. C. Dunn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Industrial Union of Marine& Shipbuilding Workers of America, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Bethlehem Steel Company, TerminalIsland, California, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Daniel J. Harrington, Trial Examiner. Said hearing was heldat Los Angeles, California, on March 7, 1946.The Company and theUnion appeared and participated.Both parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the close of the hear-ing the Company made a motion to dismiss the petition on the groundsthat the employees involved were not employees within the meaningof the Act and that said employees did not constitute an appropriateunit because of the nature of their duties.Ruling was reserved forthe Board.For reasons hereinafter set forth, the motion is herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.67 N. L. R. B., No. 23.159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYBethlehem Steel Company, a Pennsylvania corporation, is engagedin the construction, repair, alteration, and conversion of ships at itsshipyard at Terminal Island, San Pedro, California.During 1945materials used in its operations at said shipyard exceeded $500,000in value, of which more than 90 percent was obtained from sourcesoutside the State of California.During the same period, the valueof the work performed at said shipyard exceeded $500,000, of whichmore than 90 percent related to work performed on ships destined foruse in interstate and foreign commerce, or for the United StatesGovernment.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union asexclusive bargaining representative of the employees in the allegedappropriate unit on the ground that the proposed unit is not appro-priate for collective bargaining.A statement of a Board agent, received in evidence at the hearing,indicates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union requests a unit comprising all timekeepers employed atthe Company's San Pedro yard, excluding the chief timekeeper andsupervisory timekeepers.The Company contends that timekeepersare a part of management and do not constitute employees within themeaning of the Act. It further asserts that the proposed unit is'A Field Examiner for the Board reported that the Union submitted 29 application-for-membership cards ; that the cards were dated in January, August, October, and December1945, and that there were 32 employees in the unit petitioned for. BETHLEHEM STEEL COMPANY161inappropriate because the labororganization seeking to represent thetimekeepers also represents the production and maintenance employeesat the San Pedro yard.2There are approximately 32 timekeepers employed at the San Pedroyard under the supervision of a chief timekeeper.The chief time-keeper is assisted by three supervisory timekeepers and seven leadingmen.The timekeeping division is a part of the accounting departmentand is housed in the same building, but in a separate room. The clericalwork of the timekeeping division is done in this room, but timekeeperswork throughout the yard and on ships in the performance of theirduties.Timekeepers check employees through the gates at the begin-ning and end of each shift and also check employees at their work.During the shift the timekeepers go through the yard picking upallocations of work shown on supervisors' reports, which are tran-scribed to employees' time cards in the timekeeping division office.'T'imekeepers compute shift work, overtime, and repair differentialsand make spot check analyses of work and absenteeism. They alsoinvestigate claims of employees for wage correctionsand make neces-sary adjustments.They gather data used as the basis of time studies.The Company's contention that timekeepers perform managerialfunctions is not supported by the record.They perform the normalduties of timekeepers and are entitled to collective bargaining rightsunder the Act."The partiesare inagreement that the chief timekeeperand super-visory timekeepers be excluded from the unit.The Company wouldalso exclude leadingman timekeepers, while the Union takes the posi-tion that they should be excluded, if they have the authority to "hireor fire."While leadingmen do not have the authority to hire, dis-charge, or transfer timekeepers, they do have authority to effectivelyrecommend discharges and transfers.They receive 10 cents moreper hour than other timekeepers, but have the same working hoursand vacation privileges.The testimony of a leadingman timekeeperat the hearing indicates that they are not presently acting in a super-visory capacity, but rather doing regular timekeeper work.Therecord shows, however, that this is a temporary situation caused bythe termination of military hostilities, and consequent drastic reduc-tion in the number of employees, including timekeepers.As a re-sult, former leadingman timekeepers are doing regular timekeeperwork.Upon completion of reconversion, the normal procedure ofa leadingman timekeeper,for every 10 timekeepers is to be resumed.2The production and maintenance employees at the San Pedro yard are represented bya local of the Union and have a contract with the Company.$Matter of Bethlehem Steel Company,Shipbuilding Division,59 N. L it. B. 1376692148-46-vol. 67-12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDThe leadman will spend most of his time in directing the work ofother timekeepers and will have the power to effectively recommendchanges in their status.We shall, therefore, exclude leadingmenfrom the unit'We find no merit to the Company's contention that the same labororganization that represents production and maintenance employeesshould not represent timekeepers.The Union here seeks a bargain-ing unit of timekeepers apart from other employees, which has beenfound appropriate in many cases.,,We perceive no conflict betweenself-organization for the purposes of collective bargaining and thefaithful performance of duty.The motion to dismiss is accordinglydenied.We find that all timekeepers at the Company's San Pedro yard,excluding the chief timekeeper, supervisory timekeepers, leadingmentimekeepers, and all or any other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as a part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with BethlehemSteel Company, Terminal Island, San Pedro, California, shipyard,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National Labor+United States CartridgeCompany,49 N. L. it. B 77.Matter ofConsolidated VulteeAircraft Corporation,60 N. L. it. B. 525.TMatter ofSullivan Drydock and Repair Corporation,56 N L.it. B. 582.Matter ofIngalls Shipbuilding Corporation,55 N L R B 629. BETHLEHEM STEEL COMPANY163Relations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Industrial Union ofMarine & Shipbuilding Workers of America, C. I. 0., for the purposesof collective bargaining.